Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page11ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:277
                                                                                 #:291


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                    Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                           Court Reporter:
             Rita Sanchez                            Not Reported

             Attorneys Present for Plaintiff:        Attorneys Present for Defendants:
             None Present                            None Present

   Proceedings (In Chambers): ORDER RE: DEFENDANTS’ MOTION TO
                              DISMISS THE COMPLAINT AND TO DESIGNATE
                              PLAINTIFF A VEXATIOUS LITIGANT [26]

         Before the Court is Defendants Taylor Swift (“Swift”), Big Machine Label
   Group, LLC (“Big Machine”), Universal Music Publishing, Inc. (“Universal”), and
   Kobalt Music Publishing America, Inc.’s (“Kobalt”) (collectively “Defendants”)
   Motion to Dismiss the Complaint and to Designate Plaintiff Jesse Graham (“Plaintiff”
   or “Graham”), proceeding pro se, a Vexatious Litigant (the “MTD”), filed on
   September 8, 2020. (Docket No. 26). Plaintiff filed an Opposition on September 22,
   2020. (“Opp.” (Docket No. 31)). Defendants filed a Reply on October 5, 2020.
   (“Reply” (Docket No. 32)).

         The Motion was noticed to be heard on October 19, 2020. The Court read and
   considered the papers on the MTD and deemed the matter appropriate for decision
   without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
   therefore VACATED and removed from the Court’s calendar.

         For the reasons set forth below, the MTD is GRANTED in part and DENIED
   in part. The Court rules as follows:

                GRANTS the MTD without leave to amend as to Plaintiff’s first claim
                 for relief for copyright infringement because it is barred by the
                 doctrine of res judicata; and

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page22ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:278
                                                                                 #:292


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                      Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

                 DENIES the MTD as to Defendants’ request to designate Plaintiff a
                  vexatious litigant. While it does appear that Plaintiff has filed a
                  number of cases in this district based on similar allegations, including
                  defective proofs of service, this activity alone does not demonstrate
                  that his actions are frivolous or abusive.

   I.    BACKGROUND

          Before getting into the facts as alleged in the Complaint, the Court must note
   that this is Plaintiff’s fifth lawsuit against Swift and various other defendants relating
   to the alleged infringement of his musical composition entitled Haters gone Hate. In
   each of Plaintiff’s previous lawsuits, his claims have been dismissed, and judgment has
   been entered against Plaintiff in at least two prior actions. Plaintiff’s cases are

         (1) Braham v. Sony/ATV Music Publ’g., No. 2:15-cv-8422-MWF-GJSx (C.D.
            Cal.) (“Graham I”);

         (2) Graham v. Swift, No. 2:18-cv-00810-MWF-GJSx (C.D. Cal.) (“Graham II”);

         (3) Graham v. Swift, No. 2:18-cv-09071-MWF-GJSx (C.D. Cal.) (“Graham
            III”);

         (4) New Day Worldwide Inc. v. Swift, No. 2:19-cv-09948-AB-SSx (C.D. Cal.)
            (“Graham IV”); and

         (5) This action, Graham v. Swift, No. 2:20-cv-07000-MWF-GJSx (C.D. Cal.)
            (“Graham V”).

         On August 4, 2020, Plaintiff commenced this action realleging that Shake It Off,
   a song performed by Swift, infringes upon certain lyrics of his song, Haters gone Hate.
   (Complaint (“Compl.”) ¶¶ 14–16, (Docket No. 1)). Plaintiff alleges “the infringed
   copyrighted material accounts for roughly twenty percent of the Shake It Off musical
   composition.” (Id. ¶¶ 14). Plaintiff seeks $42 million in monetary damages. (Id.,
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page33ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:279
                                                                                 #:293


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   Prayer for Relief). Defendants move to dismiss the Complaint for insufficient process
   and insufficient service of process, and for failure to state a claim on several grounds,
   including failure to allege copyright registration and res judicata. (MTD at 6–9).
   Defendants also request that the Court deem Plaintiff a vexatious litigant. (Id. at 9–
   15).

   II.   PRELIMINARY MATTERS

         Before turning to the merits of the MTD, a few preliminary matters require
   discussion.

         A.     Defendants’ Request for Judicial Notice

          In conjunction with the MTD, Defendants ask the Court to take judicial notice of
   Plaintiff’s previous four copyright infringement cases relating to his song Haters gone
   Hate. (See Request for Judicial Notice (“RJN”) (Docket No. 26-2)). Plaintiff did not
   oppose Defendants’ RJN.

          As a general rule, “a district court may not consider any material beyond the
   pleadings in ruling on a Rule 12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d
   668, 688 (9th Cir. 2001). The Court may, however, take judicial notice of matters of
   public record outside the pleadings that are not subject to reasonable dispute. Fed. R.
   Evid. 201(b); see Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1016 n.9 (9th
   Cir. 2012). Court filings are thus properly subject to judicial notice. See Reyn’s Pasta
   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial
   notice of pleadings, memoranda, and other court documents).

          Accordingly, the Court GRANTS Defendants’ unopposed RJN and takes
   judicial notice of the dockets and orders issued in Graham I, Graham II, Graham III,
   and Graham IV, but not the truth of the facts alleged therein. See Lee, 250 F.3d at 690.
   ///
   ///
   ///
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page44ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:280
                                                                                 #:294


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

          B.    Plaintiffs’ Surreplies

          Plaintiff filed a Surreply opposing the MTD on October 5, 2020, (“First
   Surreply” (Docket No. 33)), and filed an additional Surreply opposing the MTD on
   October 13, 2020. (“Second Surreply” (Docket No. 37)). In the First Surreply,
   Plaintiff restates the facts alleged in the Complaint, disputes that he is a vexatious
   litigant, and attaches a copy of the U.S. Copyright Office certificate of registration for
   his song Haters gone Hate dated June 29, 2020. In the Second Surreply, Plaintiff
   presents invoices and email communications detailing his attempts to effect service on
   the defendants in Graham III, as well as printouts of online news articles discussing his
   copyright infringement claim.

          Local Rule 7-10 provides that “[a]bsent prior written order of the Court, the
   opposing party shall not file a response to the reply.” L.R. 7-10. Further, “[a]lthough
   the Court may in its discretion allow the filing of a surreply, this discretion should be
   exercised in favor of allowing a surreply only where a valid reason for such additional
   briefing exists, such as where the movant raises new arguments in its reply brief.” Hill
   v. England, No. CVF 05-869 REC (TAG), 2005 WL 3031136, at *1 (E.D. Cal. Nov. 8,
   2005) (quoting Fedrick v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1197
   (N.D. Ga. 2005). Neither the federal rules nor the local rules permit a sur-reply as a
   matter of course.

          Here, Plaintiff did not seek permission to file his Surreplies as required by Local
   Rule 7-10. In addition, the Surreplies do not address arguments raised by Defendants
   for the first time in their Reply or arguments that otherwise could not have been raised
   earlier. Therefore, the Court will not consider Plaintiff’s Surreplies and will deem
   Docket No. 31 to be Plaintiff’s sole opposition.

   III.   MOTION TO DISMISS

          Defendants seek to dismiss Plaintiff’s sole claim for relief for copyright
   infringement pursuant to Federal Rules of Civil Procedure 12(b)(4), (5), and (6).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page55ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:281
                                                                                 #:295


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

         A.     Legal Standard

           “The motions authorized by Federal Rules 12(b)(4) and 12(b)(5) permit the
   defendant to challenge departures from the proper procedure for serving the summons
   and complaint and the contents of the former for purposes of giving notice of the
   action’s commencement.” 5B Charles Alan Wright, Arthur R. Miller, et al., Federal
   Practice and Procedure § 1353 (3d ed. rev. 2014) (“(footnote omitted). “An objection
   under Rule 12(b)(4) concerns the form of the process rather than the manner or method
   of its service. Technically, therefore, a Rule 12(b)(4) motion is proper only to
   challenge noncompliance with the provisions of Rule 4(b) or any applicable provision
   incorporated by Rule 4(b) that deals specifically with the content of the summons.” Id.
   (footnote omitted).

          In contrast, Rule 12(b)(5) permits dismissal of an action based on insufficient
   service of process. The line between a Rule 12(b)(4) and 12(b)(5) motion often
   becomes blurred in practice, such that “[s]everal courts that have dealt with this
   problem simply have treated a combination of the two motions as a proper procedure.”
   Id. (footnote omitted). “Once service is challenged, plaintiffs bear the burden of
   establishing that service was valid under Rule 4.” Brockmeyer v. May, 383 F.3d 798,
   801 (9th Cir. 2004) (citing 4A Charles Alan Wright, Arthur R. Miller, et al., Federal
   Practice and Procedure § 1083 (3d ed. 2002 & Supp. 2003)).

          “[S]ervice of process is the means by which a court asserts its jurisdiction over
   the person.” SEC v. Ross, 504 F.3d 1130, 1138 (9th Cir. 2007). “[I]n the absence of
   proper service of process, the district court has no power to render any judgment
   against the defendant’s person or property unless the defendant has consented to
   jurisdiction or waived the lack of process.” Id. at 1138–39.

           “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
   cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
   legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
   motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
   claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page66ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:282
                                                                                 #:296


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007). The Court must
   disregard allegations that are legal conclusions, even when disguised as facts. See id.
   at 681 (“It is the conclusory nature of respondent’s allegations, rather than their
   extravagantly fanciful nature, that disentitles them to the presumption of truth.”);
   Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014).
   “Although ‘a well-pleaded complaint may proceed even if it strikes a savvy judge that
   actual proof is improbable,’ plaintiffs must include sufficient ‘factual enhancement’ to
   cross ‘the line between possibility and plausibility.’” Eclectic Props., 751 F.3d at 995
   (quoting Twombly, 550 U.S. at 556-57) (internal citations omitted).

          The Court must then determine whether, based on the allegations that remain
   and all reasonable inferences that may be drawn therefrom, the complaint alleges a
   plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
   complaint states a plausible claim for relief is ‘a context-specific task that requires the
   reviewing court to draw on its judicial experience and common sense.’” Ebner v.
   Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
   the facts as pleaded in the complaint indicate that there are two alternative
   explanations, only one of which would result in liability, “plaintiffs cannot offer
   allegations that are merely consistent with their favored explanation but are also
   consistent with the alternative explanation. Something more is needed, such as facts
   tending to exclude the possibility that the alternative explanation is true, in order to
   render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
   Somers, 729 F.3d at 960.

         B.     Discussion

          Defendants argue that Plaintiff’s copyright infringement claim should be
   dismissed because his Complaint (1) was never properly served; (2) does not allege a
   valid copyright; and (3) is barred by the doctrine of res judicata. Because the Court
   determines that Plaintiff’s claim is barred by res judicata, the Court will not address
   Defendants’ additional arguments for dismissal.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page77ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:283
                                                                                 #:297


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                     Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

               1.     Res Judicata

          “Res judicata, or claim preclusion, prohibits lawsuits on any claims that were
   raised or could have been raised in a prior action.” Stewart v. U.S. Bancorp, 297 F.3d
   953, 956 (9th Cir. 2002) (internal quotation marks and citations omitted; emphasis in
   original). Res judicata applies when there is “(1) an identity of claims, (2) a final
   judgment on the merits, and (3) identity or privity between the parties.” Owens v.
   Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001).

          The Court determines that this action—which is premised on the same alleged
   infringing conduct as alleged in Graham I–IV—is barred by the doctrine of res
   judicata:

          First, a dispute raises the “same claim” as a prior case if the claim is derived
   from the same “primary right,” which is “‘the right to be free from a particular injury,
   regardless of the legal theory on which liability for the injury is based.’” Adam Bros.
   Farming, Inc. v. Cnty. of Santa Barbara, 604 F.3d 1142, 1149 (9th Cir. 2010) (citation
   omitted). “[I]f two actions involve the same injury to the plaintiff and the same wrong
   by the defendant then the same primary right is at stake even if in the second suit the
   plaintiff pleads different theories of recovery, seeks different forms of relief and/or
   adds new facts supporting recovery.” Montgomery v. Specialized Loan Servicing,
   LLC, No. CV 18-1257-PSG-KKx, 2018 WL 6118571, at *3 (C.D. Cal. Sept. 27, 2018)
   (citation omitted). Here, Plaintiff does not dispute that Graham I–V assert the same
   claim, namely that lyrics in the song Shake It Off allegedly infringe upon his copyright
   in the song Haters gone Hate. (Compare Compl. ¶¶ 14–16 with Graham I, Docket No.
   1 at 4; Graham II, Docket No. 1 at 7–8; Graham III, Docket No. 1 at 3; Graham IV,
   Docket No. 1 at 3).

          Second, res judicata applies when a claim either was, or could have been,
   brought in a case that ended with a final judgment on the merits. Int’l Union of
   Operating Eng’rs-Emp’rs Constr. Indus. Pension v. Karr, 994 F.2d 1426, 1429 (9th
   Cir. 1993) (citation and quotation marks omitted); In re Marino, 181 F.3d 1142, 1144
   (9th Cir. 1999) (“There can be little doubt that a dismissal with prejudice bars any
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              7
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page88ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:284
                                                                                 #:298


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   further action between the parties on the issues subtended by the case.”). Here, all four
   of Plaintiff’s prior actions in which he alleged copyright infringement were dismissed,
   and Graham III was dismissed with prejudice because Plaintiff failed to effect service
   on defendants after multiple court orders. (See Graham III, Docket No. 46 at 1–2).
   Graham IV was likewise dismissed with prejudice on substantive and res judicata
   grounds. See Graham IV, 2020 WL 6050700, at *3 (C.D. Cal. July 21, 2020).

          The Court acknowledges that Plaintiff has an appeal pending before the Ninth
   Circuit in Graham IV. (See Graham IV, Docket No. 34 at 1). Because Plaintiff
   asserted a copyright infringement claim under the U.S. Copyright Act, 17 U.S.C. §§
   101, et seq., in Graham IV, the Court sat in federal question jurisdiction over that prior
   action. See Vestron, Inc. v. Home Box Office, Inc., 839 F.2d 1380, 1381 (9th Cir.
   1988) (“[F]ederal courts have exclusive jurisdiction over actions that arise under
   federal copyright law.”). As a result, federal law governs the preclusive effect of that
   prior federal court judgment. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S.
   497, 507 (2001); Media Rights Techs., Inc. v. Microsoft Corp., 922 F.3d 1014, 1021
   (9th Cir. 2019). Therefore, the pendency of Plaintiff’s appeal does not suspend the
   operation of the final judgment in Graham IV for purposes of res judicata. See
   Eichman v. Fotomat Corp., 759 F.2d 1434, 1439 (9th Cir. 1985); Orion Tire Corp. v.
   Goodyear Tire & Rubber Co., 268 F.3d 1133, 1135 (9th Cir. 2001) (“In federal courts,
   a district court judgment is ‘final’ for purposes of res judicata.”).

           Third, “[t]he final element of res judicata is privity between the parties.” Tahoe-
   Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1081 (9th
   Cir. 2003). “Privity—for the purposes of applying the doctrine of res judicata—is a
   legal conclusion designating a person so identified in interest with a party to former
   litigation that he represents precisely the same right in respect to the subject matter
   involved.” In re Schimmels, 127 F.3d 875, 881 (9th Cir. 1997) (internal quotation
   marks and citation omitted). Here, privity exists because Plaintiff has named all
   Defendants in his previous lawsuits. (See Graham I, Docket No. 1 at 2–3 (naming
   Swift and Big Machine as defendants); Graham II, Docket No. 1 at 1–3 (naming Swift,
   Big Machine, Universal, and Kobalt as defendants); Graham III, Docket No. 1 at 1–2

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              8
Case
 Case2:20-cv-07000-MWF-GJS
      2:20-cv-07000-MWF-GJS Document
                             Document40-1
                                      39 Filed
                                          Filed01/12/21
                                                02/11/21 Page
                                                          Page99ofof13
                                                                     13 Page
                                                                         PageID
                                                                              ID#:285
                                                                                 #:299


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   (naming Swift as a defendant); Graham IV, Docket No. 1 at 1–2 (naming Swift, Big
   Machine, and Kobalt as defendants).

         The Court concludes that this action is barred under the doctrine of res judicata,
   given that there is an identity of claims in Graham I–V, Graham III and Graham IV
   both resulted in a final judgment on the merits, and there is privity between the parties.
   Accordingly, the Court GRANTS the MTD with respect to Plaintiff’s first and only
   claim for relief for copyright infringement.

   IV.   VEXATIOUS LITIGATION

          In light of Plaintiff’s filings in Graham I–IV, Defendants request that the Court
   declare Plaintiff a vexatious litigant and impose a pre-filing order on Plaintiff requiring
   him to obtain court approval before attempting to revive his defunct copyright
   infringement claim or filing any new actions against Defendants arising under the
   Copyright Act. (See MTD at 1, 14–15). Plaintiff counters that he should not be
   deemed a vexatious litigant because Federal Rule of Civil Procedure 11 requires that
   Defendants file a separate motion for sanctions only after providing him twenty-one
   days to withdraw or correct an improper pleading. (See Opp. at 1–2); see also Fed. R.
   Civ. P. 11(c)(2). However, Defendants specifically move to designate Plaintiff a
   vexatious litigant pursuant to Local Rule 83–8 and the Court’s inherent power, neither
   of which is subject to Rule 11’s procedural requirements. (See Reply at 1).

         A.     Legal Standard

          Federal courts have inherent power “to regulate the activities of abusive litigants
   by imposing carefully tailored restrictions under the appropriate circumstances.” De
   Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990). Local Rule 83–8.3 states that
   an order declaring a party a vexatious litigant “shall be based on a finding that the
   litigant to whom the order is issued has abused the Court’s process and is likely to
   continue such abuse, unless protective measures are taken.” L.R. 83–8.3.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case
 Case2:20-cv-07000-MWF-GJS
       2:20-cv-07000-MWF-GJSDocument
                             Document3940-1
                                         FiledFiled
                                               01/12/21
                                                    02/11/21
                                                          Page
                                                             Page
                                                               10 of1013of 13
                                                                           Page
                                                                              Page
                                                                                ID #:286
                                                                                    ID
                                     #:300

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                        Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

          When a litigant is declared vexatious, his or her access to the courts can be
   restricted, through the court entering a pre-filing order. Ringgold-Lockhart v. Cnty. of
   L.A., 761 F.3d 1057, 1061–62 (9th Cir. 2014). Pre-filing review orders, in which a
   complainant is required to obtain leave of court before filing a complaint, are
   appropriate under certain circumstances but “should rarely be filed.” De Long, 912
   F.2d at 1147. The Ninth Circuit has outlined five factors for district courts to examine
   before entering pre-filing orders. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,
   1057 (9th Cir. 2007). “First, the litigant must be given notice and a chance to be heard
   before the order is entered.” Id. (citation omitted). “Second, the district court must
   compile ‘an adequate record for review.’” Id. “Third, the district court must make
   substantive findings about the frivolous or harassing nature of the plaintiff’s litigation.”
   Id. Fourth, “the vexatious litigant order ‘must be narrowly tailored to closely fit the
   specific vice encountered.’” Id. Finally, the district court should consider “whether
   other sanctions would be adequate to protect the courts and other parties.” Id.

         B.     Discussion

         The Court turns to the third factor, which requires the Court to make substantive
   findings of frivolousness or harassment; the failure to establish the third factor is
   dispostive. See Ringgold-Lockhart, 761 F.3d at 1064; De Long, 912 F.2d at 1148. “To
   determine whether the litigation is frivolous, district courts must look at both the
   number and content of the filings as indicia of the frivolousness of the litigant’s
   claims.” Ringgold-Lockhart, 761 F.3d at 1064 (internal quotation marks omitted). The
   number inquiry asks whether the amount of complaints filed is inordinate. Id.; De
   Long, 912 F.3d at 1148. The content inquiry asks whether the plaintiff’s claims are
   “patently without merit”; indeed, litigiousness on its own is insufficient. See Ringgold-
   Lockhart, 761 F.3d at 1064; Molski, 500 F.3d at 1059. A finding of harassment
   requires that a litigant’s filings “show a pattern of harassment.” Ringgold-Lockhart,
   761 F.3d at 1064 (quoting De Long, 912 F.3d at 1148).

          The Court finds that Plaintiff’s five case filings do not rise to the inordinate
   quantity typically exhibited by vexatious litigants. See e.g., Molski, 500 F.3d at 1050
   (“filed about 400 lawsuits in the federal courts within the districts in California”);
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case
 Case2:20-cv-07000-MWF-GJS
       2:20-cv-07000-MWF-GJSDocument
                             Document3940-1
                                         FiledFiled
                                               01/12/21
                                                    02/11/21
                                                          Page
                                                             Page
                                                               11 of1113of 13
                                                                           Page
                                                                              Page
                                                                                ID #:287
                                                                                    ID
                                     #:301

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   Wood v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1523 (9th Cir.
   1983) (filed 35 actions in 30 jurisdictions); Reddy v. MedQuist, Inc., No. cv 12-01324
   PSG, 2012 WL 6020010, at *6 (N.D. Cal. Dec. 3, 2012) (“[Plaintiff] has literally filed
   tens of lawsuits against hundreds of defendants”); Bobo v. Plymouth Hous. Grp., No.
   6:14-cv-01071-AA, 2014 WL 6085858, at *2 (D. Or. Nov. 7, 2014) (“filed at least
   forty pro se complaints”). Given that the limited number of Plaintiff’s case filings (i.e.,
   five) is not “inordinate” in quantity, the Court will not re-examine the merits of
   Plaintiff’s copyright infringement claims. Ringgold-Lockhart, 761 F.3d at 1064–65.

         Nevertheless, Defendants point to several instances of Plaintiff’s misconduct in
   the course of litigation. For example, in Graham II, Plaintiff alleged that he served a
   Summons upon the defendants before a Summons had been requested or issued in that
   case. See Graham II, Docket No. 19 at 1–2. In Graham IV, Plaintiff “fraudulently
   added the name of a law firm and some of its attorneys to the cover page of [his
   pleadings], presumably to give the Court the impression that he . . . had retained
   counsel.” Graham IV, 2020 WL 6050700, at *3. In this action, Plaintiff submitted
   another false proof of service (Docket No. 14), filed improper motions for summary
   judgment, which the Court rejected (Docket Nos. 15, 16, 17, 18, 34, 35, and 36), and
   requested an entry of default judgment against Defendants on multiple occasions.
   (Docket Nos. 19, 21, 23, and 25). This conduct plainly violates Rule 11.

          However, the Court DENIES Defendants’ request to deem Plaintiff vexatious
   and to issue a pre-filing order at this time because less restrictive options, such as
   monetary sanctions, may adequately protect judicial and litigant resources. See
   Ringgold-Lockhart, 761 F.3d at 1062 (“In light of the seriousness of restricting
   litigants’ access to the courts, pre-filing orders should be a remedy of last resort.”).

          Although the Court declines to designate Plaintiff a vexatious litigant,
   imposition of sanctions may nonetheless be appropriate here. In Graham IV, the court
   gave Plaintiff the following, very specific warning: “the Court admonishes Graham for
   this conduct and cautions him that should he engage in similar conduct in the future
   before this or another Court, he risks being sanctioned and/or being declared a
   vexatious litigant. The Court urges Graham to avoid conduct that would result in those
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
Case
 Case2:20-cv-07000-MWF-GJS
       2:20-cv-07000-MWF-GJSDocument
                             Document3940-1
                                         FiledFiled
                                               01/12/21
                                                    02/11/21
                                                          Page
                                                             Page
                                                               12 of1213of 13
                                                                           Page
                                                                              Page
                                                                                ID #:288
                                                                                    ID
                                     #:302

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

   consequences.” Graham IV, 2020 WL 6050700, at *3. Notwithstanding this warning
   from the Court, Plaintiff filed this action.

          Accordingly, Plaintiff is hereby ORDERED to show cause in writing within
   thirty (30) days from the date of service of this Order explaining why sanctions should
   not be imposed, despite Plaintiff’s repeated litigation misconduct. The Court cautions
   Plaintiff that failure to appropriately respond to this Order may result in the imposition
   of monetary sanctions. See Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994)
   (“[A] court can properly consider plaintiff’s ability to pay monetary sanctions as one
   factor in assessing sanctions. It cannot, however, decline to impose any sanction,
   where a violation has arguably occurred, simply because plaintiff is proceeding pro
   se.”). The Court further cautions Plaintiff that should he continue to engage in similar
   misconduct, he risks additional sanctions, including being declared a vexatious litigant.

   V.    CONCLUSION

          For the foregoing reasons, the MTD is GRANTED in part and DENIED in part
   as follows:

          The MTD is GRANTED without leave to amend as to Plaintiff’s sole claim
           for relief for copyright infringement. This action is DISMISSED with
           prejudice as barred by the doctrine of res judicata.

          The MTD is DENIED as to Defendants’ request to designate Plaintiff a
           vexatious litigant.

         Plaintiff is ORDERED to show cause in writing within thirty (30) days of the
   date of service of this Order explaining why monetary sanctions should not be imposed
   due to Plaintiff’s repeated litigation misconduct.

         IT IS SO ORDERED.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              12
Case
 Case2:20-cv-07000-MWF-GJS
       2:20-cv-07000-MWF-GJSDocument
                             Document3940-1
                                         FiledFiled
                                               01/12/21
                                                    02/11/21
                                                          Page
                                                             Page
                                                               13 of1313of 13
                                                                           Page
                                                                              Page
                                                                                ID #:289
                                                                                    ID
                                     #:303

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-20-7000-MWF (GJSx)                       Date: January 12, 2021
   Title:   Jesse Graham v. Taylor Swift, et al.

          The Court may not provide advice to any party, including persons who are not
   represented by a lawyer. (Such persons are known as “pro se litigants.”) However,
   this District does have a “Pro Se Clinic” that can provide information and assistance
   about many aspects of civil litigation in this Court. Public Counsel’s Federal Pro Se
   Clinic provides free legal assistance to people representing themselves in the United
   States District Court for the Central District of California. The Pro Se Clinic is located
   at the Roybal Federal Building and Courthouse, 255 East Temple Street, Los Angeles,
   California 90012.

          The Los Angeles Clinic operates by appointment only. You may schedule an
   appointment either by calling the Clinic or by using an internet portal. You can call the
   clinic at (213) 385-2977, ext. 270, or you can submit an internet request at the
   following site: http://prose.cacd.uscourts.gov/los-angeles.

         Clinic staff can respond to many questions with a telephonic appointment or
   through your email account. It may be more convenient to email your questions or
   schedule a telephonic appointment. Staff can also schedule you for an in-person
   appointment at their location in the Roybal Federal Building and Courthouse.

        In addition, the Court has information of importance to pro se litigants at the
   “People Without Lawyers” link, http://prose.cacd.uscourts.gov/.

        Pro se litigants may also apply to the Court for permission to electronically file.
   Form CV-005 is available at http://www.cacd.uscourts.gov/court-procedures/forms.

         The Court’s website home page is http://www.cacd.uscourts.gov.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              13
